Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barnett et al. (US 20180192094 A1).
Regarding Claim 20, Barnett et al. teaches a receiver for providing an omnidirectional service (Paragraph 128), the receiver comprising: 
a receiving module including a receiver and configured to receive a file (Paragraph 100; Paragraph 128) comprised of at least one encoded audio data, at least one encoded video data and multiple metadata tracks from a transmitter (Paragraph 51); 
a processor configured to decode the at least one encoded audio data from the file, decode the at least one encoded video data from the file, and parse the multiple metadata tracks from the file (Paragraph 51; Paragraph 100-102; Paragraph 129)
wherein a specific metadata track among the multiple metadata tracks includes a Sample- To-Group box having grouping type information (Paragraphs 59-66); and 
an outputting module including a transmitter and configured to display at least one decoded video data based on the parsed multiple metadata tracks, and output at least one decoded audio data based on the parsed multiple metadata tracks (Paragraph 51; Paragraph 82).
Regarding Claim 21, Barnett et al. teaches the receiver of claim 20, wherein the Sample-To-Group box having the grouping type information is used to represent an assignment of samples to viewpoints (Paragraphs 59-66).
Regarding Claim 22, Barnett et al. teaches the receiver of claim 21, wherein an accompanying Group description information with the same grouping type information is present when the Sample-To- Group box having the grouping type information is present (Paragraphs 59-66).
Regarding Claim 23, Barnett et al. teaches the receiver of claim 22, wherein the accompanying Group description information includes an identification (ID) of a specific viewpoint that group of samples belong to (Paragraphs 59-66).
Regarding Claim 28, Barnett et al. teaches a transmitter for providing an omnidirectional service (Paragraphs 50-51; Paragraphs 100-105; Paragraph 129), the transmitter comprising: 
an audio encoder configured to encode at least one audio data related to the omnidirectional service; a video encoder configured to encode at least one video data related to the omnidirectional service; a processor configured to generate multiple metadata tracks related to the omnidirectional service (Paragraphs 50-51; Paragraphs 100-105; Paragraph 129)
wherein a specific metadata track among the multiple metadata tracks includes a Sample-To-Group box having grouping type information (Paragraphs 59-66); and 
a transmitting module including a transmitter and configured to transmit a file comprised of the at least one encoded audio data, the at least one encoded video data and the multiple metadata tracks to a receiver (Paragraphs 50-51; Paragraphs 100-105; Paragraph 129).
Regarding Claim 29, Barnett et al. teaches the transmitter of claim 28, wherein the Sample-To-Group box having the grouping type information is used to represent an assignment of samples to viewpoints (Paragraphs 59-66).
Regarding Claim 30, Barnett et al. teaches the transmitter of claim 29, wherein an accompanying Group description information with the same grouping type information is present when the Sample-To- Group box having the grouping type information is present, further the accompanying Group description information includes an identification (ID) of a specific viewpoint that group of samples belong to (Paragraphs 59-66).
Method claims 16-19 are drawn to the method of using corresponding apparatus claimed in claims 20-23 and are rejected for the same reasons of anticipation as used above.
Method claims 24-27 are drawn to the method of using corresponding apparatus claimed in claims 28-30 and are rejected for the same reasons of anticipation as used above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/Primary Examiner, Art Unit 2483